Citation Nr: 1140886	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-32 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and T.S.



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966, from January 1967 to October 1974 and from March 1979 to May 1984.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO confirmed and continued a previously assigned 30 percent rating for the service-connected PTSD.  The Veteran disagreed with that determination, and initially submitted a new claim for an increased rating which was received at the RO in April 2008.  However, the Veteran subsequently submitted a timely notice of disagreement (NOD) to the November 2007 rating decision, which was received at the RO in November 2008.  The RO issued a statement of the case (SOC) in July 2009 and the Veteran's VA Form 9, substantive appeal to the Board was received at the RO in September 2009.  

In June 2011, the Veteran testified at a personal hearing before the undersigned sitting at the RO.  A transcript of his testimony is associated with the claims file.

In March 2008, during the pendency of this appeal, the Veteran retired from his job with the postal service.  He has repeatedly asserted that his service-connected PTSD symptoms forced him into early retirement because his PTSD rendered him unemployable.  The Veteran's TDIU claim was denied in a RO rating decision of June 2009.  Although the Veteran submitted a timely NOD with that determination, which was received at the RO in September 2009, the Veteran never appealed the TDIU issue to the Board.  In other words, no VA Form 9 or equivalent substantive appeal to the Board was ever received as to this issue after the RO issued the July 2010 SOC addressing the issue of entitlement to a TDIU.  The Court of Appeals for Veterans Claims has clarified, however, that a total disability rating based on individual unemployability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453   (2009) (per curiam); Mayhue v. Shinseki, 24 Vet. App. 273, 280 (2011).  In this case, the grant of an increased rating from 30 percent to 50 percent for the service-connected PTSD raises the Veteran's overall combined disability rating to 70 percent.  As such, the Veteran now meets the schedular criteria for the assignment of a TDIU, and the matter must therefore be considered once again.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  During the entire period covered by this appeal, the Veteran's service-connected PTSD has been manifested by an overall disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, constant nightmares, disturbances of motivation and mood, increased anxiety, irritability, anger, and a difficulty in establishing and maintaining effective work and social relationships.  

2.  Total occupational and social impairment has never been shown; deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities, illogical speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene with the inability to establish and maintain effective work and social relationships has not been demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an increased disability rating to 50 percent, but no higher, for the service-connected PTSD have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO did not provide the Veteran with a typical pre-adjudication notice letter because the September 2007 and November 2007 rating decisions that confirmed and continued the initial 30 percent rating previously assigned for the service-connected PTSD were not issued pursuant to the submission of a typical claim for an increased rating.  Instead, the RO, based on standard procedure, initiated a request for a psychiatric examination to assess the level of severity of the Veteran's service-connected PTSD because no action had been taken by either the Veteran or the RO since the RO issued the April 2005 rating decision that granted service connection for PTSD.  

Historically, the Veteran did not appeal the initial 30 percent rating assigned pursuant to the April 2005 grant of service connection, and that determination became final.  Two years later, in May 2007, the RO sent a letter to the Veteran notifying him that VA is required to periodically re-evaluate certain disabilities and that a VA examination had been requested to review the severity of the Veteran's PTSD to be sure that he was properly evaluated.  

The Veteran reported to his scheduled examination in June 2007, and the RO subsequently issued rating decisions in September 2007 and November 2007 that confirmed and continued the previously assigned 30 percent rating for the service-connected PTSD.  

In an April 2008 statement, the Veteran reported that his PTSD had become much worse, noting that he had an extreme lack of sleep and avoided crowds.  

In April 2008, the RO sent a duty-to-assist letter to the Veteran which provided notice of how to substantiate a claim for an increased rating for PTSD.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter notified the Veteran of the type of evidence necessary to substantiate a claim for an increased rating.  This notice also notified the Veteran of how VA assigns initial disability ratings and effective dates for all grants of service connection, pursuant to the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Then, after the Veteran submitted a formal NOD, in November 2008, the Veteran was afforded another VA psychiatric examination in November 2008.  Additionally, all outpatient mental health records pertaining to the Veteran's claim were obtained and associated with the claims file, and records from the Social Security Administration pertaining to his Social Security disability claim for benefits were also obtained and associated with the claims file.  

The RO provided the Veteran with a subsequent duty-to-assist letter in December 2008 that also specifically provided notice of how initial ratings and effective dates are assigned.  This letter also provided the Veteran with the pertinent rating criteria for rating PTSD.  

In February 2009, the Veteran claimed entitlement to a TDIU.  In April 2009, the RO provided the Veteran with a duty-to-assist letter that specifically explained what the evidence must show to establish entitlement to a TDIU.  

The Veteran's claim for an increased rating for the service-connected PTSD was readjudicated by way of a July 2009 SOC.  In June 2011, the Veteran testified at a personal hearing before the undersigned.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of the disability, and afforded the Veteran the opportunity to give testimony before the Board.  The medical examination reports of June 2007 and November 2008 are adequate as they are based on a review of the history, a physical examination, and as information was provided that is sufficient to allow the Board to render an informed determination.  All known and available records relevant to the PTSD issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Rating-PTSD

The veteran seeks a higher disability rating for the service-connected PTSD, currently rated as 30 percent disabling.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 under the Schedule of Ratings for Mental Disorders.  A 10 percent evaluation is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; when the symptoms are controlled by continuous medication.  A 30 percent evaluation is warranted when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher, 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

As noted above, service connection for PTSD was initially granted by way of an April 2005 rating decision, which assigned an initial 30 percent rating, effective from November 9, 2004.  This initial 30 percent rating was presumably based on findings extrapolated from VA examination of March 2005 as well as from VA outpatient mental health records dating back to early 2004.  These records essentially note a Global Assessment of Functioning (GAF) score consistently around 60.  Collectively, these records also note that the Veteran was depressed and anxious, but there were no delusions, no hallucinations, no thoughts of suicide and no formal thought disorder.  The Veteran was fully alert and cognition appeared intact, although his affect appeared somewhat subdued.  

The Veteran did not appeal the initial 30 percent rating assigned for the service-connected PTSD and it became final.  

As noted above, the RO initiated a request for a re-evaluation of the Veteran's service-connected PTSD because nearly two years had passed since his March 2005 examination.  As a result, the Veteran was examined by VA in June 2007.  On examination, the Veteran was well-groomed with good hygiene.  Speech was delivered in a moderate tone and slow pace.  The content was rational, goal-directed, and articulate.  There was no evidence of tangentiality, loose associations or flight of ideas.  There were no delusions or hallucinations reported.  The Veteran continued to report periods of depression and problems with nightmares.  There was no homicidal or suicidal ideation.  The Veteran continued to have intrusive thoughts during the day and nightmares at night.  The Veteran explained that he tried to keep busy so as not to fall back into thinking about the war.  The Veteran exhibited avoidance patterns, and continued to have a vague sensation of hearing people call out to him.  The Veteran jumped when he heard loud sounds, noises outside around the house, especially at night.  The Veteran was reportedly often edgy especially if he heard an unexpected noise.  He does not like anyone to come up behind him or come at him from the side if he is not aware they are there.  Burning smells immediately bring back recall of being in Vietnam, as does the smell of diesel fuel, and the smell of vegetation after a heavy rain.  The Veteran tried to avoid large crowds.  The Veteran reportedly attended church, occasionally went to the casinos and dined out on occasion, but tried to avoid large crowds.  The Veteran reported that his sleep was inconsistent and nightmares occurred approximately 5 nights per week.  The Veteran was still working for the Postal Service, where he had been employed for 15 years.  The Veteran reported that he was considering retirement at age 62.  The Veteran also reported that he had been married three times.  

Significantly, the examiner noted that the Veteran's overall PTSD symptoms appeared to be a bit worse than his last examination in 2005.  The examiner opined that the Veteran was moderately impaired in terms of social and industrial capacity secondary to his PTSD.  The Global Assessment of Functioning (GAF) score was 51-55.  

The findings at the VA examination in November 2008 were similar to those from the June 2007 examination, other than the fact that the Veteran was no longer working at the Postal Service.  He reported that his illnesses and doctors appointments had forced him into early retirement because he was missing too many days.  Coincidentally, however, the Veteran also reached the age of 62 earlier that year.  Additionally, the Veteran noted that he was separated from his third wife and presently living with his girlfriend.  

The Veteran essentially reported the same subjective complaints of sleep disturbance, daily intrusive thoughts, nightmares several days per week, depression and irritability.  The Veteran tried to stay busy as an avoidance technique.

Mental status examination was essentially unchanged from the June 2007 examination.  Global Assessment of Functioning (GAF) was listed as 51.  The examiner opined that the Veteran's symptoms appeared to be about the same level as those described in his last C&P examination, although she did note that with his declining health and aging, one would expect an increase in his symptoms.  

Meanwhile, additional VA outpatient records were obtained which reveal that the Veteran was enrolled in a PTSD treatment program in which he attended 50 group sessions between July 2005 and August 2006.

The Veteran also attended a PTSD inpatient program.  A December 2008 VA discharge summary notes that the Veteran participated in an inpatient PTSD residential treatment program for approximately six weeks.  Mental status examination was consistent with the two VA examinations noted above, and the Global Assessment of Functioning (GAF) score on discharge was 53.  

Other VA outpatient treatment records dating from December 2007 to January 2010 show Global Assessment of Functioning (GAF) scores consistently around 50-51 with continued complaints of sleep impairment, nightmares, avoidance, hyperarousal, depression and daily intrusive thoughts.  

With the exception of only a few, most of the Veteran's outpatient treatment records and VA examination reports note that the Veteran was depressed.  A June 2009 psychiatry outpatient note is one exception, for example, as it indicates that the Veteran did not appear to be depressed that day.  

However, subsequent VA psychiatric outpatient treatment notes from November 2009, and January 2010, for example, note that the Veteran presented with a depressed mood and lack of interest.  The Veteran continued to report the other usual PTSD symptoms of intrusive thoughts, nightmares, flashbacks and sleep disturbance.  The examiner noted that the Veteran was being managed on Mirtazepine 45 mg qhs, and Lorazepam, 2 mg qhs.

A December 2010 VA outpatient psychiatry note reveals that the Veteran was placed on prazosin to help with nightmares, but he reported that his nightmares had increased in frequency since being on this medication, so he was no longer taking it.  

A May 2011 VA outpatient psychiatry note indicates that the Veteran was still having problems with sleep due to nightmares.  On examination, the Veteran's mood appeared mildly depressed and affect was restricted.  

Records obtained from the Social Security Administration prepared in connection with the Veteran's claim for Social Security disability compensation, reflect that a private examiner found the Veteran's ability to understand and remember detailed instructions was "moderately limited."  Additionally, these records show that a private examiner found that the Veteran's ability to interact appropriately with the general public was "markedly limited."  Also, the Veteran's other "moderately limited" functions included the ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes; the ability to accept instructions and respond appropriately to criticism from supervisors; the ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; the ability to respond appropriately to changes in the work setting and the ability to set realistic goals or make plans independently of others.  

At his personal hearing in June 2011, the Veteran testified that he was separated from his fourth marriage, but had a good relationship with his youngest child.  The Veteran testified that he had trouble remembering some things and took daily medication for nightmares, depression and sleep, but felt that it did not help.  The Veteran also testified that he mostly kept isolated, but attended therapy about once per week.  

The above symptoms as shown during outpatient psychology and psychiatry notes, therapy sessions and described on examinations in June 2007 and November 2008 reveal that the Veteran's PTSD symptoms have been fairly consistent throughout the appeal period.  These symptoms more nearly approximate the criteria for the assignment of a 50 percent rating during the entire appeal period.  The Veteran has consistently reported frequent nightmares that interfere with his sleep, he has disturbances of motivation and mood, as evidenced by the depression and sadness noted on examination.  The Veteran also has demonstrated difficulty with maintaining work and social relationships, as evidenced by his four failed marriages.  There is no doubt that he has been able to establish relationships as this is shown by his marriages to four different women, and his ability to initiate relationships with girlfriends, but it is clear that he has trouble maintaining them, as is evidenced by his divorces.  Also, the Veteran reported that he feels much more comfortable communicating with other veterans and has shown that he had at least some friendships.  This demonstrates that the Veteran does not have an inability to maintain all relationships.  In addition, the Veteran exhibits emotional numbing, irritability, anger, avoidance, hypervigilance, nightmares, flashbacks, intrusive memories, paranoid ideations and a loss of interest in things.  He also reports memory loss, and difficulty concentrating, and the Social Security Administration records suggest that the Veteran essentially has an overall moderate impairment in social functioning.  For these reasons, the assignment of a 50 percent rating during the entire appeal period is warranted.  

A rating higher than 50 percent for the service-connected PTSD is not for application in this case.  Although the Veteran has moderate impairment in social functioning, and has difficulty in maintaining effective relationships, the evidence nevertheless shows that he worked at the Postal Service for 15 years.  Additionally, at all examinations and clinic appointments, the Veteran was well-groomed with good hygiene.  He consistently acted appropriately, was oriented, never expressed suicidal or homicidal ideation, never revealed obsessional rituals which interfered with routine activities; and, his depression did not affect his ability to function independently appropriately, or effectively.  The Veteran's speech was never intermittently illogical, obscure or irrelevant, and impaired impulse control was never demonstrated.  The Veteran has never presented with delusions or hallucinations.  

Although the Veteran reported at his most recent VA examination in November 2008 that he was forced to retire early because of his illnesses and missing too much time from work, the Veteran did not state that this was particularly the result of his PTSD alone; and, moreover, this statement is inconsistent with his own statement from the VA examination in June 2007 that he was planning to retire at age 62.  (The record reflects that the Veteran retired in May 2008, at the age of 62).   

There is no indication that the Veteran's behavior is grossly inappropriate or that he has memory loss for names of close relatives, his own occupation or his name.  There is also no indication that he is in persistent danger or hurting himself or others.  His symptoms may have declined in recent years, but they have not risen to a level that would warrant the assignment of a 70 percent or higher rating, as noted above.  

Global Assessment of Functioning (GAF) scores ranged from 51 to 55 throughout the appeal period.  Importantly, this is a slight decline from the scores of 60 which were noted in 2004 and 2005 at the time of the initial grant of service connection.  This is also consistent with the June 2007 VA examiner's opinion that the Veteran's symptoms were slightly worse than they were in 2005.  

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); and a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

Based on the Veteran's Global Assessment of Functioning (GAF) scores, which predominantly range in the low 50's, as well as his VA examination findings and reported symptoms of nightmares, depression, lack of motivation, lack of sleep due to nightmares, avoidance, hypervigilance, and a high startle reaction, the assignment of a 50 percent rating for the service-connected PTSD is appropriate for the entire appeal period.  

The Veteran does not exhibit symptoms that more nearly approximate the criteria for the assignment of the next higher, 70 percent, rating.  The Veteran does not report, nor does the evidence show, symptoms such as obsessional rituals which interfere with routine activities, illogical speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Although the Veteran has shown that he has trouble maintaining effective relationships, this alone is insufficient to warrant the assignment of a 70 percent evaluation, particularly given that he appears to have little trouble establishing them.  The Veteran does not report suicidal or homicidal ideation.  Moreover total occupational and social impairment is not demonstrated.  The Veteran's reported symptoms, which are found to be competent, credible and probative, and the severity of those symptoms and signs have been considered and are found to warrant a 50 percent evaluation but no higher.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the Veteran's social and work situation).  However, to the extent that the Veteran reported that he had impaired judgment and thinking, the medical assessments of record, which have found no impairment of judgment or thought processes after mental status examinations, are more probative as to whether such deficits are shown.  

There is no doubt that the Veteran's PTSD is distressing and chronic, but the totality of the evidence shows that the overall disability picture is one that results in no more than reduced reliability and productivity and difficulty in maintaining effective work and social relationships.  Thus, the symptomatology in this case paints an overall disability picture that is more nearly approximated by the assignment of a 50 percent evaluation, but no higher for the service-connected PTSD.  The criteria for the assignment of this 50 percent rating, but no higher, have been met during the entire appeal period, as there are no distinct time periods where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected PTSD has rendered impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case as was shown above.  His signs and symptoms fit within the schedular criteria as was discussed above.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  The assignment of a 50 percent disability evaluation contemplates that there is commensurate industrial impairment.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased disability rating of 50 percent, but no higher, for the service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.
REMAND

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  A TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU in February 2009.  The RO denied that claim by way of a June 2009 rating decision.  

Although the Veteran did not ultimately appeal that issue to the Board, the Veteran indicated at his VA examination in November 2008 that he was no longer able to work due to his illnesses.  

At the time of the June 2009 rating decision, service connection had been established for PTSD (30%); hammertoe deformity of the left foot, postoperative status fourth toe (10%); and ganglion dorsum, right wrist; sarcoidosis; and tinea cruris, all rated as noncompensable.  The combined rating for the Veteran's service-connected disabilities was 40 percent.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When the June 2009 rating decision was issued, the Veteran's combined service-connected disability rating did not meet the threshold schedular requirements for consideration for a TDIU.  

Currently, however, and in consideration of the increased rating for the service-connected PTSD, as well as the establishment of service connection for additional disabilities, since the RO issued the June 2009 rating decision, the Veteran's combined disability rating is 70 percent.  More specifically, service connection has been established for PTSD (50%); lumbar degenerative changes with neuroforaminal stenosis (20%); hammertoe deformity of the left foot, postoperative status fourth toe (10%); and ganglion dorsum, right wrist; sarcoidosis; and tinea cruris, all rated as noncompensable.  

Because there are two or more service-connected disabilities, and at least one disability is rated at 40 percent or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more, the Veteran's combined disability rating now meets the minimum criteria for consideration of a TDIU.  38 C.F.R. § 4.16(a).

Thus, the only remaining question is whether the Veteran is indeed unemployable due to his service-connected disabilities.  Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides. "  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2010).

In light of the foregoing, the Veteran requires a VA examination to determine whether his service-connected disabilities, alone, or in combination, render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pursuant to 38 U.S.C.A. § 5103, 5103A  and 38 C.F.R. §§ 3.159, 4.16 concerning how to substantiate a TDIU claim and request that he submit a completed TDIU claim form.  

2.  Obtain all pertinent VA medical records not previously secured, and, with appropriate authorization from the Veteran, any pertinent private treatment records identified by the Veteran that are relevant to his claim of entitlement to a TDIU.  

3.  Thereafter, the Veteran should be accorded a VA examination to assess the current nature and severity of his service-connected disabilities for the purposes of determining whether they render the Veteran unemployable, particularly when viewed collectively.  The report of examination should include a detailed account of all manifestations attributable to the service-connected disabilities.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination. The examiner should provide a complete rationale for all conclusions reached.  The examiner should provide an opinion as to whether the Veteran is unable to secure and maintain substantially gainful employment due to the cumulative effect of his service-connected disabilities.  In rendering the opinion, the examiner should consider his work and educational history, but not his age or nonservice-connected disabilities.  A rationale for any opinion provided should be set forth in the report. 

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's TDIU claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes a discussion as to whether TDIU is warranted, to include consideration of whether the claim should be referred for extraschedular consideration, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


